Exhibit 10.8




NOBLE ENERGY, INC.
2017 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AWARD NOTICE


You, the Participant named below, have been awarded the following Performance
Award of Performance Shares and associated Dividend Equivalent Cash Rights on
the terms and conditions set forth below and in accordance with the Performance
Share Award Agreement to which this Performance Share Award Notice is attached
(the “Agreement”) and the Noble Energy, Inc. 2017 Long-Term Incentive Plan:


Participant Name:                            


Number of Performance
Shares Awarded:                             




Award Date:                            


Vesting Date:
The third anniversary of the Award Date



Please note that this Performance Share Award Notice serves as your notice of
the Award and is for your personal files. You are not required to sign and
return any documents. You will be deemed to accept the Award unless you promptly
notify the compensation department of Noble Energy, Inc. in writing that you
reject the Award. By accepting this Award, you are agreeing to be bound by the
terms of this Performance Share Award Notice, the Agreement and the Noble
Energy, Inc. 2017 Long-Term Incentive Plan.
NOBLE ENERGY, INC.
                            




David L. Stover
President and CEO







--------------------------------------------------------------------------------






NOBLE ENERGY, INC.
2017 LONG-TERM INCENTIVE PLAN


PERFORMANCE SHARE AWARD AGREEMENT


This Performance Share Award Agreement (“Agreement”), made and entered into as
of the Award Date (as set forth on the Performance Share Award Notice), is by
and between Noble Energy, Inc., a Delaware corporation (“Noble”), and the
Participant named in the Performance Share Award Notice pursuant to the Noble
Energy, Inc. 2017 Long-Term Incentive Plan (the “Plan”).


1.    Definitions. For purposes of this Agreement:


(a)    “Actual Vesting Date” means the Vesting Date or, if earlier, the date on
which the Performance Shares and Dividend Equivalent Cash Rights vest pursuant
to this Agreement and the provisions of the Plan, including terms providing for
earlier vesting in certain circumstances.


(b)    “Peer Group” means the group of companies consisting of each of the
following companies in existence as of the beginning of the Performance Period
and which continues in existence as an independent publicly traded corporation
through the end of the Performance Period:


Anadarko Petroleum Corp.
Apache Corp.
Cabot Oil & Gas Corp.
Chesapeake Energy Corp.
Continental Resources, Inc.
Devon Energy Corp.
EOG Resources, Inc.
Hess Corporation
Marathon Oil Corporation
Murphy Oil Corp.
Noble Energy, Inc.
Pioneer Natural Resources Company
Range Resources Corp.
Southwestern Energy Company



For this purpose, a company will not be considered to cease to be in existence
merely on account of a name change, internal restructuring or reorganization, or
similar event, if the company (or its successor) continues as substantially the
same business following the change or event.


(c)    “Performance Period” means, except as modified by Section 4(e), the
period of three consecutive calendar years beginning with the calendar year in
which the Award Date occurs.


(d)    “Total Shareholder Return” for Noble and for the other Peer Group
companies will be determined on the basis of the total investment performance
that would have resulted at the end of the Performance Period from investing
$100 in the common stock of Noble and each of the other companies in the Peer
Group, using a beginning stock price and an ending stock price equal to the
average closing price for the month of December immediately preceding the
beginning of the Performance Period and the full calendar month ending on or
immediately preceding the end of the Performance Period, respectively, and with
all dividends reinvested.






- 1 -



--------------------------------------------------------------------------------





2.    Award of Performance Shares. Effective as of the Award Date, Noble hereby
awards to Participant, and Participant hereby accepts, (i) an award (“Award”) of
Performance Shares and related Dividend Equivalent Cash Rights described in
Section 3 below on the terms and conditions and subject to the restrictions,
including forfeiture, set forth in this Agreement, the Performance Share Award
Notice and the Plan. Each Performance Share is a fictional share that represents
the right to receive a number of actual shares of Common Stock subject to the
fulfillment of performance and vesting conditions and other conditions described
in this Agreement. The actual number of shares of Common Stock, if any, that
become issuable pursuant to the Performance Shares will be determined in
accordance with Section 4 below.


3.    Dividend Equivalent Cash Rights. In the event that Noble declares and pays
any cash dividends in respect of its outstanding shares of Common Stock at any
time on or after the Award Date and while any Performance Shares remain
outstanding under this Award, the Dividend Equivalent Cash Rights entitle
Participant to receive an additional cash payment equal to the total amount of
cash dividends paid by Noble with respect to a share of its Common Stock during
such period multiplied by the number of shares of Common Stock issuable to
Participant upon the vesting of the Performance Shares in accordance with the
terms of the Performance Share Award Notice and this Agreement, without interest
or adjustment for the passage of time from the date of any such cash dividend.
For the avoidance of doubt, no Dividend Equivalent Cash Rights will result from
declared but unpaid dividends.


4.    Vesting and Forfeiture/Payment.


(a)    General. Until the Actual Vesting Date, the Performance Shares and
Dividend Equivalent Cash Rights are subject to being forfeited by Participant.


(b)    Determination of Payout Percentage. On the Vesting Date, a payout
percentage will be determined in accordance with the schedule below and subject
to the Committee’s discretionary authority described in Section 4(c). The payout
percentage determined in accordance with the schedule below will be based on
Noble’s Total Shareholder Return relative to the Total Shareholder Return of the
companies in the Peer Group, all determined as of the end of the Performance
Period.


Noble’s Total
Shareholder Return Relative
to Peer Group Companies
Payout Percentage
 
 
90th percentile or above
200%
75th percentile
50th percentile
25th percentile
150%
100%
50%
Below 25th percentile


None











- 2 -



--------------------------------------------------------------------------------





If the percentile level of Noble’s Total Shareholder Return is between two
levels indicated on the foregoing schedule, the amount earned under such
schedule will be determined on the basis of a straight-line interpolation
between such levels. The number of shares of Common Stock to be issued to
Participant will be equal to the payout percentage multiplied by the number of
Performance Shares subject to this Award on the Actual Vesting Date (rounded
down to the nearest whole share). Any outstanding Performance Shares that do not
become vested as of the Vesting Date will, along with any related Dividend
Equivalent Cash Rights, be forfeited by Participant. Notwithstanding the
foregoing, if Noble’s Total Shareholder Return at the end of the Performance
Period is less than zero, the payout percentage determined as described above
will be reduced to 100% in the event it otherwise would exceed 100%.


(c)    Payment. As soon as practicable (but in no event later than 30 days)
following the Actual Vesting Date, Noble will deliver to Participant (or in the
event of Participant’s death, to Participant’s estate) (i) the number of shares
of Common Stock determined in Section 4(b) above, and (ii) a lump sum cash
payment in an amount equal to any related Dividend Equivalent Cash Rights. Prior
to payment of the Performance Shares and Dividend Equivalent Cash Rights
pursuant to this Section 4(c), the Committee must determine and certify in
writing the level of Noble’s Total Shareholder Return relative to the Total
Shareholder Return of the companies in the Peer Group, both determined as of the
end of the Performance Period. The Committee in its sole and absolute discretion
has the authority to reduce, but not to increase, the payout percentage to be
applied to determine the number of shares of Common Stock to be issued pursuant
to this Award of Performance Shares and any related Dividend Equivalent Cash
Rights to be paid. Notwithstanding the foregoing provisions of this Section, in
the event that the Board determines that making all or a portion of the payment
under this Section would jeopardize the ability of Noble to continue as a going
concern, the Board may delay such payment or portion thereof until the making of
the payment or portion thereof would no longer have such effect. The Award of
Performance Shares will cease to be outstanding upon the earlier of forfeiture
or upon issuance of the shares of Common Stock payable with respect to such
Performance Shares.


(d)    Termination of Employment or Service Due to Death or Disability. If
Participant’s employment or service with Noble and its Affiliates terminates
prior to the Vesting Date by reason of Participant’s death or Disability, the
Performance Shares that are still outstanding and any related Dividend
Equivalent Cash Rights will vest and become payable at a 100% payout percentage
as of the date of such termination of employment or service regardless of the
level of satisfaction of any performance criteria and without regard to any
Committee certification.


(e)    Termination of Employment or Service Due to Change of Control. In
accordance with the provisions of Section 13.1 of the Plan, if a Change of
Control occurs prior to the last day of the Performance Period while Participant
is employed by the Company and is followed by the termination of Participant’s
employment or service (A) by the Company for reasons other than Cause, or (B) by
Participant on account of Good Reason, within the 24-month period beginning at
the time of the occurrence of the Change of Control, the Performance Shares that
are still outstanding and any related Dividend Equivalent Cash Rights will vest
and become payable at a payout percentage that is determined in accordance with
Section 4(b) (and without any Committee discretionary authority to further
reduce the number of shares of Common Stock to be issued) but


- 3 -



--------------------------------------------------------------------------------





that is based upon a “Performance Period” ending on the last day of the full
calendar month ending on or immediately preceding the date of the termination of
Participant’s employment or service.
 
(f)    Other Termination of Employment or Service. Immediately after termination
of Participant’s employment or service with Noble and its Affiliates, all
Performance Shares and Dividend Equivalent Cash Rights that have not vested
pursuant to the foregoing provisions of this Agreement will be forfeited, and
neither Participant nor any of his or her heirs, beneficiaries, executors,
administrators or other personal representatives will have any rights whatsoever
in and to any of the forfeited Performance Shares or Dividend Equivalent Cash
Rights.


5.    No Rights as Shareholder. The Award is not an equity interest in Noble and
will not entitle Participant to any voting rights, rights upon liquidation or
other rights of shareholders of Noble.


6.    Withholding Taxes. Upon any payment made hereunder, Participant (or in the
event of Participant’s death, the administrator or executor of Participant’s
estate) will pay to Noble or the appropriate Affiliate, or make arrangements
satisfactory to Noble or such Affiliate regarding payment of, any federal, state
or local taxes of any kind required by law to be withheld with respect to the
payment. Any provision of this Agreement to the contrary notwithstanding, if
Participant does not satisfy his or her obligations under the preceding
sentence, Noble and its Affiliates will, to the extent permitted by law, have
the right to deduct from any payments made hereunder, including withholding
shares of Common Stock, in order to satisfy any federal, state or local tax
withholding obligations arising on account of amounts payable hereunder.


7.    Effect on Employment or Services. Nothing contained in the Plan or in this
Agreement will confer upon Participant any right with respect to the
continuation of his or her employment by or service with Noble or an Affiliate,
or interfere in any way with the right of Noble or an Affiliate, (subject to the
terms of any separate agreement to the contrary) at any time to terminate such
employment or service or to increase or decrease the compensation of Participant
from the rate in existence at the date of this Agreement.


8.    The Plan and Performance Share Award Notice. The terms and provisions of
the Plan and the attached Performance Share Award Notice are hereby incorporated
into this Agreement as if set forth herein in their entirety. In the event of a
conflict between any provision of this Agreement and the Plan, the provisions of
the Plan will control. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement or the Performance Share Award Notice will
have the respective meanings assigned to such terms in the Plan.


9.    Assignment/Transferability. Noble may assign all or any portion of its
rights and obligations under this Agreement. The Award and the rights and
obligations of Participant under this Agreement may not be sold, transferred,
pledged, exchanged, hypothecated or otherwise disposed of by Participant other
than by will or the laws of descent and distribution.


10.    Binding Effect/Governing Law. This Agreement will be binding upon and
inure to the benefit of (i) Noble and its successors and assigns, and (ii)
Participant and his or her heirs,


- 4 -



--------------------------------------------------------------------------------





devisees, executors, administrators and personal representatives. This Agreement
will be governed by and construed in accordance with the internal laws (and not
the principles relating to conflicts of laws) of the State of Texas, except as
superseded by federal law.


11.    Compensation Recoupment Policy. By accepting the Award, Participant
hereby acknowledges and agrees that Participant and the Award are subject to
Noble’s compensation recoupment policy as contained in Noble’s Code of Conduct
(the “Policy”), as amended from time to time, and the terms and conditions of
the Policy are hereby incorporated by reference into this Agreement.


12.    Funding. The Award is unfunded. Participant’s right to receive payment
hereunder will be no greater than the right of an unsecured creditor of Noble
and Participant will not have any rights in or against specific assets of Noble.


13.    Code Section 409A. The Award is intended to be exempt from Section 409A
of the Code and any ambiguities herein will be interpreted, to the extent
possible, in a manner consistent therewith.


- 5 -

